The defendant was indicted for stealing "one pair of boots" and the proof was that he stole two boots mismatched, being the right boot of two pair. It was objected by his counsel, that this proof did not sustain the indictment, and the objection was held good.
The object of certainty in an indictment is to inform the defendant plainly and precisely, of what offence he is charged. This certainty must be not merely to a common intent, but to a certain intent in general, which requires that things shall be called by their right names; at least by such as they are usually known by. "One pair of boots" means two boots paired, matched, or suited to be used together.
                                    The prisoner was indicted again.